OPINION
BY THE COURT:
Appeals on questions of law.
These two cases present like questions of law, and were argued and are considered together.
The questions are: Was the Mayor of Lockland justified in removing the relator from the office of Chief of Police, and was the action of the Civil Service Commission of the city correct in affirming the action of the mayor on appeal by the relator to that body.
There is a discretion lodged in the officials in such removals and their action will not be disturbed by the Court unless there appears to be a clear abuse of that discretion. True, that discretion must be reasonably exercised, upon legal grounds, and based upon fact and reason, and not arbitrarily exercised.
The trial court found against the relator, appellant here, in both cases, and we are in accord therewith.
We find no prejudicial error in the record, and both judgments are affirmed.
HAMILTON, PJ, MATTHEWS & ROSS, JJ, concur.